—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered May 5, 1998, convicting defendant upon his plea of guilty of the crimes of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree.
Defense counsel seeks to be relieved from his assignment as *708counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. The record reveals that defendant entered a knowing, voluntary and intelligent plea of guilty to driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree and was sentenced to concurrent terms of 1 to 3 years in prison. His sentence is in accordance with the relevant statutory requirements and not harsh and excessive. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Crew III, Peters and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.